DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. USP 9,469,480.
	Gibbs et al. teach all the claimed features as clearly outlined on the 2 attached annotated drawing figure sheets.  Gibbs et al. only show one idler assembly and belt.  It would be inherent .

5.	Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. USP 9,469,480 in view of Jager et al. USP 7,753,194.
Gibbs et al. teach the claimed features except for the vertical positioning (adjustability) of the conveyor with respect to the substrate surface (floor).  Gibbs is silent on this feature.  Jager et al. teach their conveyor legs having vertical adjustability with respect to their substrate surface (floor) in the previously attached pages of the Jager et al. patent.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the vertically adjustable legs of Jager et al. in place of the legs of the Gibbs et al. conveyor in order to provide a degree of flexibility so that the conveyor can be used in different locations with differing vertical conditions (heights).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS A HESS whose telephone number is (571)272-6915.  The examiner can normally be reached on M-TH 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS A HESS/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
DAH
March 3, 2022